ALLEN, J.,'
delivered the opinion of the Court.
The Court is of opinion, that as by the act concerning the writ of habeas corpus, ch. 156, page 613, Code of 1850, no provision is made giving to this Court jurisdiction to grant a writ of error to a judgment upon an application for a habeas corpus, and as by the act concerning appeals and writs of error and supersedeas, Code of 1850, p. 682, the jurisdiction to grant a writ of error or supersedeas is confined to judgments in civil cases, this Court has no jurisdiction to grant a writ of error in a criminal case.